IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

HOLLY BAKER, )
) No. 1:19-cv-124
Plaintiff, )
) District Judge Barrett
v. ) Magistrate Judge Litkovitz
)
ANDREW SAUL, )
Commissioner of Social Security, )
)
Defendant. )

ORDER GRANTING DEFENDANT’S MOTION TO LEAVE TO FILE DOCUMENTS
UNDER SEAL

The Commissioner’s motion for leave to file an unredacted copy of the declaration of Kimberly
Johnson, as well as an unredacted copy of a letter sent to Plaintiff, under seal is GRANTED. The
Court finds that sealing is appropriate for the following reasons:

(1) Some of the information in the declaration concerns another individual, who is not a party to
this action, and that information appears to be protected by the Privacy Act and the Social
Security Act.

(2) Some of the information in the declaration and letter relates to Plaintiff, but making this
information from the files of the Social Security Administration publicly available would
raise concerns about potential identity theft, and there is no legitimate public interest in
access to that specific information.

(3) Because a redacted version of these documents is being filed for the public record, the “seal
itself [is] narrowly tailored to serve” the interests justifying the sealing. Shane Group, Ine. v.

Blue Cross Blue Shield of Michigan, 825 F.3d 299, 305 (6th Cir. 2016).
1
This order does not impose any restrictions on what Plaintiff does with her copies of the

Hon. Karen A

United States Magistrate Judge

unredacted documents.

 
